Title: From George Washington to Alexander Hamilton, 27 August 1793
From: Washington, George
To: Hamilton, Alexander



⟨D⟩ear Sir,
Philada Augt 27th 1793.

You would oblige me by draughting an answer to the enclosed Address from Richmond (Virginia). If you can, conveniently do it, to go by the Post of tomorrow, it would be wished; if not, it will do very well against Friday’s Post.
If you are not engaged & will take dinner with me to day I should be glad of your Company—Govr Blount & Genl Pickens will be here. Yours always & sincerely

Go: Washington

